 
 
 
 
 
First Amendment to Employment Agreement between Kim R. Tsuchimoto (“Executive”)
and Monopar Therapeutics Inc. (“Company”) dated November 1, 2017. The following
amendments are made effective March 1, 2018. All other unrevised sections remain
in full force.
 
 
2.1 Position and Duties, Executive will devote Executive’s best efforts and 50%
of Executive’s business time and attention (except for vacation periods and
reasonable periods of illness or other incapacities permitted by the Company’s
general employment policies or as otherwise set forth in this Agreement) to the
business of the Company.
 
 
 
3.1 Base Salary, Executive shall receive for services to be rendered hereunder
an annual base salary of $137,500 representing 50% of full-time.
 
3.3 Standard Company Benefits, Executive shall be entitled to all benefits
offered by the Company so long as Executive devotes 50% or more time to the
business of the Company. In lieu of benefits, Executive shall be reimbursed up
to $1,800 per month for out-of-pocket expenses for medical, dental and vision
benefits until such time the Company has benefit plans in place. Based upon 50%
service, Executive shall be entitled each year to two (2) weeks leave for
vacation at full pay, provided, that the maximum amount Executive may have
accrued at any point in time is two (2) weeks (meaning that once Executive has
accrued two (2) weeks, Executive will not accrue any additional vacation time
until she takes vacation and falls below the two (2) week accrual cap).
 
 
Pursuant to section 6.1(a) Other Activities, Exhibit A
 
25% of full-time employment with no benefits at Mercaptor Discoveries Inc. as
Chief Financial Officer, Secretary, Treasurer and Co-Founder
 
Minimal time, as needed, at DNAcheckup as a volunteer Chief Financial Officer,
Secretary and Treasurer
 
 
Requested by:
 
/s/ Kim R. Tsuchimoto
 
February 26, 2018
Kim R.
Tsuchimoto                                                                            
Date
 
 
 
Approved by:
 
/s/ Chandler D. Robinson
                                                                          
March 1, 2018
 
Chandler D.
Robinson                                                                            
Date
Monopar Therapeutics Inc.
 
Co-Founder, Chief Executive Officer and Director
 
